DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Todd M. Guise (Reg. No., 46,748) on 05/13/2022.

The application has been amended as follows: 

In the claims:

1. A method for manufacturing a thermoelectric device, which thermoelectric device comprises a plurality of thermoelectric junctions where each thermoelectric junction, on the one hand, is arranged between a first thermal side and a second thermal side of the thermoelectric device and, on the other hand, comprises a first element doped according to a first doping type extending between said first and second thermal sides and a second element doped according to a second doping type and extending between said first and second thermal sides, the first element and the second element being electrically connected together at one of said first and second thermal sides and allowing generating a thermoelectric effect, the manufacturing method comprising: 
a step a) of manufacturing at least one first part formed in a first material doped according to the first doping type and shaped like a comb delimiting a first base and a plurality of first branches substantially parallel to one another and extending substantially orthogonally from the first base, 
a step b) of manufacturing at least one second part formed in a second material doped according to the second doping type shaped like a comb delimiting a second base and a plurality of second branches substantially parallel to one another and extending substantially orthogonally from the second base, 
an assembly step c) during which the first part and the second part are mechanically assembled together to form a self-supporting set, 
an electrical connection step d) in which [[the]] a distal end of all or part of the first branches of the first part are electrically connected to the second base of the second part and in which [[the]] a distal end of all or part of the second branches of the second part are electrically connected to the first base of the first part, 
a cutting step e) in which the first base is sectioned into at least one first area located between [[the]] a root of one of the first branches and [[the]] contact with one of the adjacent second branches and in which the second base is sectioned into at least one second area located between [[the]] a root of one of the second branches and [[the]] contact with one of the first branches, 
on completion of which the step e) each first branch and each second branch separated by a first area respectively constitute the first element and the second element of a thermoelectric junction electrically connected via [[the]] a portion of the second base linking said first branch and said second branch separated in this manner by [[this]] the first area, 
whereas each first branch and each second branch separated by a second area respectively constitute the first element and the second element of a thermoelectric junction electrically connected via [[the]] a portion of the first base linking said first branch and said second branch separated in this manner by [[this]] the second area.

2. The manufacturing method according to claim 1, wherein after the step e), the manufacturing method comprises an electrical connection step f) in which the thermoelectric junctions created at step e) are electrically connected together so as to connect them in series and/or in parallel.

3. The manufacturing method according to claim 1, wherein during the step e), [[the] an arrangement of [[a]] the first area and of [[a]] the second area on either side of one of the first branches, or of one of the second branches, creates [[a]] the thermoelectric junction in series with any other thermoelectric junction also created at the step e).

4. The manufacturing method according to claim 1, wherein the steps c) and d) are obtained in one single operation, in which the distal end of at least one of the first branches is electrically and mechanically connected with the second base and in which the distal end of at least one of the second branches is electrically and mechanically connected with the first base.

5. The manufacturing method according to claim 1, wherein the step a) consists of an additive manufacturing method in which a material is deposited through successive passes on a tray, the result of the successive depositions during the different passes comprising a first comb whose shape corresponds to the shape of each first part.

6. The manufacturing method according to claim 5, 
wherein a plurality of the first combs secured together so as to form a first block in one-piece are obtained during the step a), and 
wherein the step a) comprises a fractionation step a1) in which said first block is fractionated in order to deliver said plurality of the first combs shaped in unitary manner and separated from one another.

7. The manufacturing method according to claim 5, wherein the material used in the additive manufacturing method in the step a) is the first material in which [[each]] the first part is made.

8. The manufacturing method according to claim 1, wherein the step b) consists of an additive manufacturing method in which a material is deposited through successive passes on a tray, the result of the successive depositions during the different passes comprising a second comb whose shape corresponds to the shape of each second part. 

9. The manufacturing method according to claim 8, 
wherein a plurality of the second combs secured together so as to form a second block in one-piece are obtained during the step b), and 
wherein the step b) comprises a fractionation step b1) in which said second block is fractionated in order to deliver said plurality of the second combs shaped in unitary manner and separated from one another.

10. The manufacturing method according to claim 8, wherein the material used in the additive manufacturing method in the step b) is the second material in which [[each]] the second part is made.

11. The manufacturing method according to claim 5, 
wherein the step b) consists of an additive manufacturing method in which a material is deposited through successive passes on a tray, the result of the successive depositions during the different passes comprising a second comb whose shape corresponds to the shape of each second part, 
wherein the material used in the additive manufacturing method of the step a) and the material used in the additive manufacturing method of the step b) are identical, 
wherein the step a) comprises a step of doping by implantation or by heat treatment in order to transform the material used in the additive manufacturing method of the step a) into the first material in which the at least one first part is made, and 
wherein the step b) comprises a step of doping by implantation or by heat treatment in order to transform the material used in the additive manufacturing method of the step b) into the second material in which the at least one second part is made.

	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 6,310,383 B1 to Watanabe et al. is the closest prior art.  Watanabe discloses a method for manufacturing a thermoelectric device, comprising: a step a) of manufacturing at least one first part formed in a first material doped according to the first doping type and shaped like a comb delimiting a first base and a plurality of first branches substantially parallel to one another and extending substantially orthogonally from the first base (figures 1-2), a step b) of manufacturing at least one second part formed in a second material doped according to the second doping type shaped like a comb delimiting a second base and a plurality of second branches substantially parallel to one another and extending substantially orthogonally from the second base (figures 1-2), an assembly step c) during which the first part and the second part are mechanically assembled together to form a self-supporting set (figures 3-4), an electrical connection step d) in which a distal end of all or part of the first branches of the first part are electrically connected to the second base of the second part and in which a distal end of all or part of the second branches of the second part are electrically connected to the first base of the first part (figures 9-10).
Watanabe further discloses a cutting step e) in which the first base is sectioned into at least one first area (at 46, figure 4) located between a root of one of the first branches and contact with one of the adjacent second branches (see figure 4).
However, Watanabe does not disclose that the second base is sectioned into at least one second area located between a root of one of the second branches and contact with one of the first branches (figure 4 shows only one of the blocks is sections, not both as required by instant claims). 
Watanabe further discloses the use interconnection conductor (58a) to connect the branches (see figures 9 and 10), whereas instant claim requires the use the first and second bases to connect the branches.  Thus, Watanabe also does not disclose that on completion of which the step e) each first branch and each second branch separated by a first area respectively constitute the first element and the second element of a thermoelectric junction electrically connected via a portion of the second base linking said first branch and said second branch separated in this manner by the first area, whereas each first branch and each second branch separated by a second area respectively constitute the first element and the second element of a thermoelectric junction electrically connected via a portion of the first base linking said first branch and said second branch separated in this manner by the second area.
Other prior art cited in the PTO-892 alone or in combination fails to disclose that the second base is sectioned into at least one second area located between a root of one of the second branches and contact with one of the first branches, and that on completion of which the step e) each first branch and each second branch separated by a first area respectively constitute the first element and the second element of a thermoelectric junction electrically connected via a portion of the second base linking said first branch and said second branch separated in this manner by the first area, whereas each first branch and each second branch separated by a second area respectively constitute the first element and the second element of a thermoelectric junction electrically connected via a portion of the first base linking said first branch and said second branch separated in this manner by the second area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721